Order filed January 12, 2012.




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-11-01017-CV
                                    ____________

    JOHN C. OSBORNE AND THE LAW OFFICES OF JOHN C. OSBORNE,
                           Appellants

                                            V.

                           DONALD M. HOLDEN, Appellee



                        On Appeal from the 80th District Court
                                Harris County, Texas
                          Trial Court Cause No. 2009-02891


                                       ORDER
       The notice of appeal in this case was filed November 22, 2011. To date, the filing
fee of $175.00 has not been paid. No evidence appellants John C. Osborne has
established indigence has been filed. See Tex. R. App. P. 20.1. Further, no evidence that
appellant The Law Offices of John C. Osborne is excused by statute or the Texas Rules
of Appellate Procedure from paying costs has been filed.          See Tex. R. App. P. 5.
Therefore, the court issues the following order.
       Appellants are ordered to pay the filing fee in the amount of $175.00 to the Clerk
of this court on or before January 23, 2012. See Tex. R. App. P. 5. If appellants fail to
timely pay the filing fee in accordance with this order, the appeal will be dismissed.



                                          PER CURIAM